Citation Nr: 0941533	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to 
January 1985.  He died in August 2005.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the Veteran's death.  
38 C.F.R. § 19.9 (2009).  The appellant essentially contends 
that a heart disorder pre-existed the Veteran's service and 
was aggravated by his active duty service.

During his lifetime, the Veteran claimed entitlement to 
service connection for a heart disability.  That claim was 
denied in a June 2001 rating decision.  He sought to reopen 
his claim in January 2002.  While that claim was being 
appealed the Veteran died in August 2005.  

The certificate of death listed the immediate cause of death 
as sepsis, due to or a consequence of endocarditis, due to or 
a consequence of prosthetic aortic valve.  At the time of his 
death the Veteran was service connected for residuals of 
right wrist fracture.  

At his service entrance examination in 1979, the Veteran was 
noted to have a heart murmur.  During service, there were two 
documented episodes of the Veteran reporting experiencing 
chest pain, dizziness, nausea and palpitations.  

Post-service, the Veteran underwent a replacement of the 
aortic valve and repair of an aortic root dissection in 
January 1996.  In July 1997, he underwent second repair of 
the aortic dissection using a Hemashield graft.  

A VA examiner in May 2001 reported that the Veteran's heart 
disorder was a result of a congenital bicuspid aortic valve, 
and that the heart murmur noted on the entrance physical was 
a heart murmur of the bicuspid aortic valve.  The examiner 
noted that a work-up was not done at the time of service 
entrance to determine the nature of the murmur or the 
functional limitations it might have had on the Veteran's 
heart or aorta.  The examiner noted that the Veteran was able 
to perform all of his physical training requirements 
throughout his military service except for the two documented 
episodes of chest pain.  The examiner concluded that the 
Veteran's symptoms in 2001 and medical problems were related 
to a progression of the disease process.

In a September 2005 letter, S. A. Buchanan, M.D., reported 
that the Veteran was born with the bicuspid aortic valve.  He 
opined, however, that it was possible that the aortic 
dissection could have been produced or worsened by extreme 
physical exercise that the Veteran may or may not have 
participated in during his military service.  Dr. Buchanan 
further stated that based on his review of the record, the 
Veteran's heart murmur noted on entrance examination was 
consistent with his bicuspid aortic valve but it not 
necessarily indicative of an aortic dissection at that time 
or subsequently.   

In light of the medical evidence reported above, and the 
physical demands inherent with service in the United States 
Marine Corps, the Board finds that a remand to obtain a VA 
medical opinion with respect to this issue is necessary.  38 
U.S.C.A. 
5103A(d) (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Further, the Veteran's death certificate indicates that he 
died at the Massachusetts General Hospital.  Unfortunately, 
the Veteran's terminal records from that facility have not 
been associated with the claims file and an attempt should be 
made to obtain them. 

Finally, notice for a dependency and indemnity compensation 
claim under 38 U.S.C.A. § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation  claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 
U.S.C.A. § 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the letter provided to the appellant did not 
comply with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Thus, notice addressing these 
matters should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter that complies with the requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009), to include an explanation of the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death.

2.  Obtain copies of the Veteran's medical 
records from Massachusetts General 
Hospital dated immediately prior to his 
death in August 2005, to include the 
terminal hospital treatment records.

3.  Thereafter, the RO should obtain a 
medical opinion from a board certified 
cardiologist concerning the relationship, 
if any, between the cause of the Veteran's 
death and his military service.  The 
claims folders must be made available to 
the examiner for review before providing 
the opinion.  Following that review the 
cardiologist must address the following:

Was the Veteran's bicuspid aortic valve 
a congenital defect, or the result of a 
congenital disease?  

If the bicuspid aortic valve was due to 
a disease, was the disease process 
aggravated during the Veteran's 
military service?  Please explain your 
opinion.

Is it at least as likely as not, i.e., 
is there a 50/50 chance, that the 
Veteran's aortic dissection was present 
in-service, or was it aggravated during 
service?  Please explain your opinion.  
If the dissection represented a 
congenital defect, please explain the 
basis for such a conclusion.

Is it at least as likely as not that 
the cause of the Veteran's death was 
related to service, to include due to 
the physical demands of being a United 
States Marine?  Please explain your 
opinion.  

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for the cause of the Veteran's 
death.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


